NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  JOHN S. BARTH,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-1776
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:17-cv-01037-PEC, Judge Patricia E.
Campbell-Smith.
                ______________________

             Decided: September 11, 2018
               ______________________

   JOHN S. BARTH, Springvale, ME, pro se.

    JESSICA COLE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
ROBERT EDWARD KIRSCHMAN, JR., LOREN MISHA PREHEIM,
CHAD A. READLER.
                 ______________________

    Before NEWMAN, LINN, and DYK, Circuit Judges.
2                                   BARTH v. UNITED STATES




PER CURIAM
    John Barth (“Barth”) appeals from the dismissal of his
amended complaint by the Court of Federal Claims
(“Claims Court”) for lack of subject matter jurisdiction.
Because the Claims Court did not err in reaching its
decision, we affirm. We write for the parties and there-
fore omit the factual and procedural background from this
opinion.
                             I
    Count I of Barth’s amended complaint is directed to
the United States and alleges that a district judge in a
prior suit involving Barth “refused to seal the case, or to
request federal discovery assistance, or to disqualify
himself to permit a judge with knowledge of internet
racketeering to handle the case, and published the unre-
dacted documents on the court and Pacer websites, there-
by notifying the defendants [in that case] and allowing
them to destroy evidence and move assets out of the
country and beyond recovery.” Amended Complaint at 11.
Barth sued the United States to recover “damages due to
incidental taking of private property without just com-
pensation, and denial of property without due process or
equal protection of law.” Id.
    The Claims Court dismissed that count by correctly
recognizing that it has no jurisdiction “to review the
merits of a decision rendered by a federal district court,”
Shinnecock Indian Nation v. United States, 782 F.3d
1345, 1352 (Fed. Cir. 2015) or “to entertain a taking[s]
claim that requires the court to scrutinize the actions of
another tribunal,” Innovair Aviation Ltd., v. United
States, 632 F.3d 1336, 1344 (Fed. Cir. 2011) (quoting
Vereda Ltda. v. United States, 271 F.3d 1367, 1375 (Fed.
Cir. 2001)). In challenging the dismissal of Count I on
appeal, Barth argues that the Claims Court was wrong.
He contends that the jurisdiction of the Claims Court is
“broader than that of other federal courts” and that “[n]o
BARTH v. UNITED STATES                                      3



reason whatsoever was produced [in the Claims court’s
opinion], not even a poor argument, for denying jurisdic-
tion on any of the grounds asserted.” We disagree. The
Claims Court’s opinion was well-reasoned and is fully
supported by the cases cited and relied upon. Barth’s
attempts to distinguish his case from Innovair based on
differences in the facts underlying the cases cited therein
have no merit. His reliance on Boise Cascade Corp. v.
United States, 296 F.3d 1339 (Fed. Cir. 2002), which did
not address judicial actions similar to those alleged in
Count I, also has no merit. Barth also contends that
Count I should not have been dismissed because Article
III of the United States Constitution gives courts in the
United States, such as the Claims Court, extensive au-
thority. But Barth fails to appreciate that the Claims
Court is a court established under Article I and not Arti-
cle III and that its jurisdiction is statutorily limited under
the Tucker Act. See 28 U.S.C. § 1491.
                              II
    Counts II and III assert claims against various indi-
viduals and organizations based on alleged violations of
the Copyright Act and the Racketeering Influenced and
Corrupt Organization Act “and corresponding treaties and
statutes of foreign powers.” Amended Complaint at 13.
Barth contends that the jurisdiction of the Claims Court
extends to individuals and organizations in addition to
the United States and that a claim under the Tucker Act
does not require money damages. Barth is wrong on both
points. Jurisdiction of the Claims Court is established by
the Tucker Act, which contains no provision extending
jurisdiction of that court to any individual or organization
other than the United States—or to any claims other than
for liquidated or unliquidated damages. 28 U.S.C. §
1491(a)(1) (“The United States Court of Federal Claims
shall have jurisdiction to render judgment upon any
claims against the United States . . . for liquidated or
unliquidated damages.”) (emphases added); United States
4                                  BARTH v. UNITED STATES




v. Sherwood, 312 U.S. 584, 588 (1941) (“[J]urisdiction [of
the Claims Court] is confined to the rendition of money
judgments in suits brought for that relief against the
United States.”).
                           III
    The court has carefully considered Barth’s other
arguments and concludes they have no merit. 1
                           IV
    For the foregoing reasons, the judgment of the Claims
court is affirmed.
                      AFFIRMED
                         COSTS
    No costs.




    1    Barth, by motion, requests a change of venue to a
district court “such as that of New Hampshire.” A change
of venue may be made only on a showing that the case
“could have been brought” in the transferee court and that
such transfer “is in the interest of justice.” 28 U.S.C. §
1631. Barth has made no such showing with respect to
any of the counts in his complaint. We therefore deny
Barth’s motion to order the Claims Court to transfer the
case.